[coherentlogoa06.jpg]


TRANSITION SERVICES AGREEMENT
This Transition Services Agreement (“Agreement”) is made and entered into as of
February /s/ 22, 2016 (the “Agreement Date”) by and between Coherent, Inc., a
Delaware corporation having its principal offices at 5100 Patrick Henry Drive,
Santa Clara, CA 95054 (“Company”) and Helene Simonet (“Ms. Simonet”).
On September 23, 2015, Ms. Simonet, as the Company’s Executive Vice President
and Chief Financial Officer (CFO), informed the Company of her intent to retire
effective as of February 1, 2016 and ensure an orderly transition of her
services. Ms. Simonet agreed to extend her tenure as the Company’s Executive
Vice President and Chief Financial Officer through February 21, 2016 and
continues to want to ensure an orderly transition of her services.
The Company desires to retain Ms. Simonet as a special advisor to the Company’s
Chief Executive Officer as a non-executive employee helping with the transition
from February 22, 2016 through April 4, 2016 and as an independent contractor
consultant thereafter through December 30, 2016 to perform consulting services
for the Company and Ms. Simonet is willing to perform such services in order to
ensure an orderly transition, on terms set forth more fully below.
In consideration of the mutual promises contained herein, the parties agree as
follows:


1.SPECIAL ADVISOR TO CHIEF EXECUTIVE OFFICER SERVICES AND COMPENSATION
Ms. Simonet during the period from February 22, 2016 through April 4, 2016
(“Special Advisor Transition Period”) shall continue as an employee of the
Company as a special advisor to the Chief Executive Officer and shall remain
subject to the same compensatory arrangements during the Special Advisor
Transition Period as in effect on the Agreement Date. Ms. Simonet shall remain
an employee of the Company during the Special Advisor Transition Period, but
shall cease to be an executive officer of the Company effective immediately
prior to the beginning of the Special Advisor Transition Period.


2.CONSULTING SERVICES AND COMPENSATION
2.1    Services. Ms. Simonet agrees to provide financial, accounting and other
assistance to the Company on a consulting basis (“Services”) for the period from
April 5, 2016 through December 30, 2016 or such earlier termination date of the
Agreement Term set forth in Section 5 of this Agreement (“Consulting Period”) in
order to ensure an orderly transition. Unless expressly agreed to by the Company
in writing, Ms. Simonet shall have no authority to act as an agent of the
Company or represent or obligate the Company in any manner during the Consulting
Period. Unless expressly agreed to by Ms. Simonet in writing, the Company shall
not require Ms. Simonet to provide more than twenty (20) hours of assistance
during any calendar month during the Consulting Period. Ms. Simonet agrees that
during the term of the Agreement Ms. Simonet shall continue to be subject to the
Company’s Business Conduct Policy and acknowledges receipt of a copy and her
understanding thereof.
2.2    Fees. Company agrees to pay to Ms. Simonet $11,111.11 per calendar month
(or portion thereof) during the Consulting Period for the performance of
Services, which payment will be made no later than the tenth day of the calendar
month following the calendar month during which Ms. Simonet performed Services
under this Agreement. Pursuant to the terms of Ms. Simonet’s outstanding equity
awards under the Company’s 2011 Equity Incentive Plan, Ms. Simonet will continue
to vest in such outstanding equity awards during the Agreement Term, including,
without limitation, the Consulting Period. For the avoidance of doubt, no pro
rata portion of this amount shall be made for any partial months of Service
during the Consulting Period.
2.3    Reports. If requested by the Company (which for the avoidance of doubt,
such request shall be made by the Company’s Chief Executive Officer), Ms.
Simonet will from time to time during the Consulting Period or any extension
thereof keep the Company advised as to Ms. Simonet’s progress in performing the
Services hereunder.
3.     NO CONFLICTING OBLIGATIONS.


 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 1

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




Ms. Simonet certifies that Ms. Simonet has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Ms. Simonet from complying with the provisions hereof, and
further certifies that Ms. Simonet will not enter into any such conflicting
agreement during the term of this Agreement.
4.    CONFIDENTIALITY
4.1    Definition. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research and product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, hardware configuration information, marketing,
finance or other business information, disclosed to Ms. Simonet either directly
or indirectly in writing, orally or otherwise during employment or consulting.
4.2    Non-Use and Non-Disclosure. Ms. Simonet will not, during or subsequent to
the term of this Agreement, use Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company,
or disclose Confidential Information to any third party. Ms. Simonet agrees that
Confidential Information will remain the sole property of the Company. Ms.
Simonet further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. Notwithstanding the above,
Ms. Simonet’s obligation under this Section 4.2 relating to Confidential
Information will not apply to information that (i) is known to Ms. Simonet at
the time of first disclosure (either while Ms. Simonet was an employee or
independent contractor with respect to the Company) to Ms. Simonet by the
Company as evidenced by written records of Ms. Simonet, (ii) has become publicly
known and made generally available through no wrongful act of Ms. Simonet or her
agents, or (iii) has been rightfully received by Ms. Simonet from a third party
authorized to make such disclosure.
4.3    Third Party Information. Ms. Simonet recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Ms. Simonet agrees that Ms. Simonet owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the services for the Company consistent with the
Company’s agreement with such third party.
4.4    Classified Material. Ms. Simonet will not undertake any work involving
access to classified information, or remove any classified material from
Company’s facilities (including computers and products), until the express
written approval of the appropriate government agency has been obtained from
Company’s General Counsel. Ms. Simonet will not disclose any classified
information or material to any unauthorized person.
4.5    Return of Information. Upon the termination of this Agreement, or upon
the Company’s earlier request, Ms. Simonet will deliver to the Company all of
the Company’s property relating to, and all tangible embodiments of,
Confidential Information in Ms. Simonet’s possession or control.
4.6    No Export. Ms. Simonet acknowledges that Confidential Information or
other information disclosed in connection with the Services might be considered
technical data that is subject to compliance with the export control laws and
regulations of the United States, and hereby agrees to comply with such laws.
5.    OWNERSHIP
5.1    Assignment. Ms. Simonet acknowledges that all information (including,
without limitation, business plans and/or business information), technology,
know-how, copyrightable works, drawings, materials, notes, records, designs,
ideas (whether or not patentable), inventions, improvements, devices,
developments, discoveries, compositions, trade secrets, processes, methods
and/or techniques conceived, reduced to practice or made by Ms. Simonet alone or
jointly with others during the term of this Agreement, which relate in any
manner to the business of the Company, as well as all deliverables,
(collectively, “Work Product”) are the sole property of the Company, and that
all Work Product will be deemed a work made for hire, to the extent allowable
under applicable law. To the extent the Work Product is not deemed a work made
for hire, Ms. Simonet does hereby and will assign to the Company all right,


 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 2

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




title and interest in and to such Work Product and any copyright, patent, trade
secret, and other intellectual property rights related thereto. Ms. Simonet
acknowledges that the Company will have the sole right, but not the obligation,
to prosecute and maintain patent applications and patents worldwide with respect
to Work Product.
5.2    Further Assurances. Ms. Simonet will assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Work Product and any copyrights, patents, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments that the Company deems necessary in connection therewith.
5.3    Pre-Existing Materials. If in the course of performing services under
this Agreement, Ms. Simonet incorporates into any Work Product developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Ms. Simonet or in which Ms. Simonet has an
interest: (i) Ms. Simonet will inform the Company, in writing before
incorporating such invention, improvement, development, concept, discovery or
other proprietary information into any Work Product; and (ii) Ms. Simonet hereby
grants the Company, under all of Ms. Simonet’s rights therein, a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license to make, have made, use,
sell, import, reproduce, distribute, perform, display, and prepare derivative
works of, same as part of or in connection with such Work Product.
5.4    Third Party or Public Source Materials. Ms. Simonet will not incorporate
into any Work Product any: (i) invention, improvement, development, concept,
discovery or other proprietary information owned by any third party; or (ii) any
open source or public domain material.
5.5    Attorney in Fact. Ms. Simonet agrees that if the Company is unable
because of Ms. Simonet’s unavailability, mental or physical incapacity, or for
any other reason, to secure Ms. Simonet’s signature to apply for or to pursue
any application for any United States or foreign patents or copyright
registrations covering any Work Product, then Ms. Simonet hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Ms. Simonet’s agent and attorney-in-fact, to act for and in Ms. Simonet’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents and
copyright registrations thereon with the same legal force and effect as if
executed by Ms. Simonet.
5.6    Warranty. Ms. Simonet hereby represents and warrants that (i) all Work
Product will be the original work of Ms. Simonet; (ii) to Ms. Simonet’s
knowledge, the Work Product and the use thereof as contemplated hereunder will
not infringe the copyright, patent, trade secret, or any other intellectual
property right of any third party; (iii) the Work Product will not be obscene,
libelous, or violate the right of privacy or publicity of any third party; (iv)
the Work Product will not contain any virus, trap door, worm, or any other
device that is injurious or damaging to software or hardware used in conjunction
with the Work Product; (v) any software or data portions of the Work Product
will operate correctly and consistently upon dates occurring on or after January
1, 2000; and (vi) the Work Product and all Services will comply with all
applicable government security regulations.
6.    TERM AND TERMINATION
The Agreement Term will commence on February 22, 2016 and will continue until
the earlier of (i) December 30, 2016; or (ii) such earlier termination as
provided below. The Company may terminate this Agreement immediately upon notice
if, in the Company’s reasonable determination, Ms. Simonet is in material breach
of any material provision of this Agreement (other than due to Ms. Simonet’s
disability), without further compensation. This Agreement shall terminate
automatically on the occurrence of bankruptcy or insolvency of either party, by
death of Ms. Simonet or by assignment of this Agreement except as provided under
Section 9.2.


 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 3

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




Upon termination of this Agreement, all rights and duties of the parties
hereunder will cease except:
(i)Sections 4 (Confidentiality), 5 (Ownership), 6 (Term and Termination), 7
(Independent Contractor), 8 (Arbitration and Equitable Relief) and 9 (General)
will survive termination of this Agreement. Upon termination of this Agreement
other than because of Ms. Simonet’s material breach, the fee set forth in
Section 2.2 for Services for the month of termination shall be paid in
accordance with Section 2.2.
(ii)Upon the termination of this Agreement. or upon the Company’s earlier
requests Ms. Simonet will deliver to the Company all property relating to, and
all tangible embodiments of, Work Product in Ms. Simonet’s possession or
control.
7.    INDEPENDENT CONTRACTOR.
7.1    Status. Nothing in this Agreement will in any way be construed to
constitute Ms. Simonet as an agent, employee or representative of the Company
during the Consulting Period. Ms. Simonet will perform the Services hereunder
during the Consulting Period as an independent contractor. It is the express
intention of the parties that during the Consulting Period Ms. Simonet is an
independent consultant and not an employee, agent, representative, joint
venturer or partner of the Company. Nothing in this Agreement shall be
interpreted or construed as creating or establishing the relationship of
employer and employee between the Company and Ms. Simonet during the Consulting
Period. Ms. Simonet acknowledges and agrees that Ms. Simonet is obligated to
report as income all compensation received by Ms. Simonet pursuant to this
Agreement. Ms. Simonet will be issued a Form 1099 by the Company for any
payments hereunder with respect to the Consulting Period and Ms. Simonet will be
responsible for paying any applicable taxes for such payments. If applicable,
Ms. Simonet will provide the Company a complete and accurate W-9. Ms. Simonet
agrees to and acknowledges the obligation to pay all self-employment and other
taxes thereon including applicable federal, state and local income taxes,
unemployment insurance, workers’ compensation insurance, disability insurance,
Social Security taxes and other charges. Ms. Simonet acknowledges that Ms.
Simonet will receive no Company-sponsored benefits from the Company either as a
consultant or employee for the Consulting Period, where benefits include without
limitation paid vacation, sick leave, medical insurance, and 401K and employee
stock purchase plan participation; provided that this sentence does not limit
the rights that Ms. Simonet has under any such plans with respect to the period
while Ms. Simonet was an employee, the right to continue vesting in equity
awards under the Company’s 2011Equity Incentive Plan as set forth in Section 2.2
of this Agreement, or any COBRA rights that Ms. Simonet or her family may have
because of her retirement from the Company. If Ms. Simonet is reclassified by a
state or federal authority as an employee for the Consulting Period, Ms. Simonet
will become a reclassified employee and will receive no benefits except those
mandated by state or federal law, even if by the terms of the Company’s benefit
plans in effect at the time of such reclassification Ms. Simonet would otherwise
be eligible for such benefits. Without limitation on the foregoing, Ms. Simonet
specifically acknowledges that she will cease to be a participant under the
Company’s Change of Control Severance Plan on April 4, 2016. The Company and Ms.
Simonet acknowledge that the Indemnification Agreement by and between the
Company and Ms. Simonet dated as of March 27, 2003 remains in effect according
to its terms.
7.2    Equipment, Instruments, Documentation and Specifications. Ms. Simonet
shall supply all equipment, instruments, documentation and specifications
required to perform Services during the Consulting Period, except that Ms.
Simonet may continue to use the laptop computer and cellphone provided by the
Company and the Company shall continue to pay for maintenance and service and
applicable data/cell plans of such computer and cellphone during the term of the
Agreement. Such computer and cellphone shall at all times remain the property of
the Company and Ms. Simonet shall return such laptop computer and cellphone
within 15 day following the termination of this Agreement. The Company shall
prior to the termination of this Agreement use its best efforts to facilitate a
transfer to Ms. Simonet of the cell phone number currently used by Ms. Simonet.
7.3    Time, Places and Methods of Providing Services. As long as Ms. Simonet
delivers acceptable services to the Company in a timely fashion, Ms. Simonet
shall generally have the discretion to determine the location and times of
rendering services as well as the method of accomplishing Ms. Simonet’s Services
during the Consulting Period.


 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 4

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




7.4    Disclosure. The Company shall not issue or permit to be issued any press
release or other public announcement regarding Ms. Simonet or the terms of Ms.
Simonet’s engagement under this Agreement without first providing Ms. Simonet an
opportunity to review such press release or other public announcement and
considering in good faith any changes requested by Ms. Simonet. Notwithstanding
the foregoing nothing in this Section 7.4 shall delay the Company from making
any disclosures required by law, including the rules and regulations adopted by
the SEC.
8.    ARBITRATION AND EQUITABLE RELIEF.
8.1    Arbitration. The Company and Ms. Simonet agree that any dispute or
controversy arising out of, in relation to, or in connection with this
Agreement, or the making, interpretation, construction, performance or breach
thereof, will be finally settled by binding arbitration in San Francisco,
California under the then current rules of JAMS by one (1) arbitrator appointed
in accordance with such rules. The arbitrator may grant injunctive or other
relief in such dispute or controversy. The decision of the arbitrator, will be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court of competent jurisdiction. The
parties agree that, any provision of applicable law notwithstanding, they will
not request and the arbitrator will have no authority to award, punitive or
exemplary damages against any party. The costs of the arbitration, including
administrative and arbitrator’s fees, will be shared equally by the parties.
Each party will bear the cost of its own attorneys’ fees and expert witness
fees.
8.2    Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this Agreement
and without abridgment of the powers of the arbitrator.
8.3    Acknowledgement. MS. SIMONET HAS READ AND UNDERSTANDS THIS SECTION 8. MS.
SIMONET UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, MS. SIMONET WILL BE
OBLIGATED TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN
SECTION 8.2, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF MS.
SIMONET’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.
9.    GENERAL
9.1    Notices. Any required notice will be given in writing and will be deemed
given when delivered or, if delivery is not accomplished by reason or some fault
of the addressee, when tendered.
9.2    Assignment. Ms. Simonet acknowledges that the Company has chosen Ms.
Simonet to perform services based on Ms. Simonet’s reputation and skills.
Accordingly, neither this Agreement nor any right hereunder or interest herein
may be assigned or transferred by Ms. Simonet without the express written
consent of the Company. Any assignment in violation of the foregoing will be
null and void. The Company may assign this Agreement to an entity that succeeds
to substantially all of the business or assets of the Company.
9.3    Governing Law. This Agreement will be governed by, and construed and
interpreted under, the laws of the State of California without reference to
conflicts of laws principles.
9.4    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement will continue in full force and effect without said
provision, provided that no such severability will be effective if it materially
changes the economic benefit of this Agreement to either the Company or Ms.
Simonet.


 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 5

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




9.5    Modification; Waiver. This Agreement may not be altered, amended or
modified in any way except by writing signed by both parties. Waiver of any term
or provision of this Agreement or forbearance to enforce any term or provision
by either party will not constitute a waiver as to any subsequent breach or
failure of the same term or provision or a waiver of any other term or provision
of this Agreement.
9.6    Entire Agreement and Negotiation Thereof. The parties hereto acknowledge
that this Agreement and the Exhibits hereto set forth the entire agreement and
understanding of the parties as to the subject matter hereof, and supersedes all
prior discussion, agreements and writings in respect hereto. The Company shall
reimburse Ms. Simonet for reasonable legal fees and expenses in an amount up to
$2,000 incurred in connection with negotiating this Agreement.
9.7    Counterparts. This Agreement may be executed in counterpart, each of
which will be deemed an original, but both of which together will constitute one
and the same instrument.
9.8    Compliance with Laws. Ms. Simonet agrees to comply with all applicable
Federal, State and local laws and regulations issued pursuant thereto, including
without limitation any applicable anti-corruption laws, such as the Foreign
Corrupt Practices Act. Ms. Simonet will not discriminate against any of its
employee or applicant for employment because of race, color, religion, sex, age,
national origin, veteran status or physical/mental handicap. Any hazardous
material is shipped pursuant to the Services must be classified, packed, marked,
labeled and in proper condition for carriage by motor or air according to
current DOT and IATA restricted article regulations.  Ms. Simonet agrees to
comply with the Safe Harbor regulations of the US Department of Commerce for any
and all services performed hereunder. This shall apply to any personal related
data received and/or processed for the Company as of the date hereof regardless
of the date of receipt of such data.  Ms. Simonet shall indemnify and hold
harmless the Company from and against any and all damage caused by any
non-compliance by Ms. Simonet..
9.9    Debarment Certification. Ms. Simonet represents and warrants that she has
not ever been, is not currently, nor is the subject of a proceeding that could
lead to that party becoming, as applicable, debarred, suspended, proposed for
debarment, exclusion or disqualified under the nonprocurement common rule, or
otherwise declared ineligible from receiving Federal contracts, certain
subcontracts and certain Federal assistance and benefits (“Debarred”). Ms.
Simonet covenants that in the event that she becomes Debarred, Ms. Simonet shall
immediately notify the Company and the Company shall have the right to
immediately terminate this Agreement without penalty.
9.10    Terms of Use. Ms. Simonet agrees that it shall abide by the terms of use
attached hereto as Exhibit A.


IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of the Company and Ms. Simonet, as applicable.
"MS. SIMONET"
 
COHERENT, INC.
 
 
 
By: /s/ Helene Simonet
 
By: /s/ John Ambroseo
 
 
 
Print Name: Helene Simonet
 
Print Name: John Ambroseo
 
 
 
 
 
Title: President and Chief Executive Officer







 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 6

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




EXHIBIT A
Terms of Use

Purpose
These terms of use set forth the acceptable use and expectations with any person
with access to Coherent technical resources – including telephones (mobile and
desk), desktop and portable computer systems, fax machines, Internet and World
Wide Web (Web) access, voice mail, electronic mail (email), instant messaging
(IM), and the Coherent intranet.
Scope
These Terms of Use apply to all people with access to or through Coherent
networks and/or email, computer systems, fax machines, phones (mobile and desk),
Internet and World Wide Web (Web) access, voice mail, electronic mail (email),
instant messaging (IM) and the Coherent intranet. All communications and
internet use conducted through Coherent technical resources should not be
considered private. The nature of electronic communication is inherently
unsecured and is typically captured at various levels by protocols used in the
transmission of data.
Compliance with this agreement is mandatory of all Coherent employees,
contractors, consultants, contingent workers, or anyone with email and/or
internet access through Coherent networks.
Failure to comply with the Terms of Use will result in disciplinary action up to
and including termination. In addition, Coherent may advise appropriate legal
officials of any violations.
Detailed Standards, Procedures and Guidelines that impact Acceptable Use are
included in:
•
Data Retention / Backup Policy

•
Email Management Procedure

•
Network / Infrastructure Operations Procedure

•
Security Incident Response Procedure

All rules and policies of acceptable conduct as outlined in the Employee
Handbook and other HR Policies and Procedures apply to all communication and
content created, viewed and/or accessed while using Coherent technical
resources.
1.
Acceptable Use – Coherent's technical resources are provided for the benefit of
Coherent and its customers, vendors, and suppliers. These resources are provided
for use in the pursuit of Company business and are to be reviewed, monitored,
and used only in that pursuit, except as otherwise provided in this policy.

Employees and contractors are permitted to use Coherent's technical resources
for occasional, non-work purposes with permission from their direct
Supervisor/Manager. Nevertheless, Employees and contractors have no right of
privacy as to any information or file maintained in or on Coherent's property or
transmitted or stored through Coherent's computer, messaging (including but not
limited to IM, email, and voicemail), or telephone systems.
2.
Unacceptable Use – Activities that are not permissible through Coherent networks
include, but are not limited to: downloading any video and/or audio files,
streaming audio and/or video (e.g., YouTube, news websites, on-line radio,
podcasts, etc.), social networking sites, web logging (blogging), video
blogging, accessing or being a part of peer-to-peer (P2P) networks and/or
systems, and any website that violates HR Policies as outlined in the Employee
Handbook.



 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 7

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




Coherent's information systems should not be used for personal gain or the
advancement of individual views. Employee postings are not permitted on
Coherent's intranet or unauthorized bulletin board systems, blogs, or public
folders. Solicitation for any non-Company business or activities using Company
resources is strictly prohibited. Use of Coherent's information systems must not
interfere with productivity, the productivity of any other Employee, or the
operation of Coherent's systems. Employees and contractors may not play games on
Coherent's computers and other technical resources during work time.
Sending messages or other communications that either mask the user’s identity or
indicate that someone else sent them is prohibited. Never access any information
systems using another Employee's password. Similarly, only access the libraries,
files, data, programs, and directories that are related to work duties.
Unauthorized review, duplication, dissemination, removal, installation, damage,
or alteration of files, passwords, computer systems or programs, or other
property of Coherent, or improper use of information, is prohibited.
Sending, saving, or viewing offensive material is prohibited. Messages stored
and/or transmitted by computer, voice mail, email, or telephone systems must not
contain content that may reasonably be considered offensive to any Employee,
customer or business partner of Coherent. Offensive material includes, but is
not limited to, sexual comments, jokes or images, racial slurs, gender-specific
comments, or any comments, jokes or images that would offend someone on the
basis of his or her race, color, creed, sex, age, national origin or ancestry,
physical or mental disability, veteran status, marital status, medical
condition, sexual orientation, as well as any other category protected by
federal, state, or local laws. Any use of the Internet/World Wide Web or
intranet to harass or discriminate is unlawful and strictly prohibited by
Coherent. Violators will be subject to discipline, up to and including
termination of employment.
3.
Access to Information – Coherent asks you to keep in mind that when you are
using Coherent's computers you are creating Company documents using a Company
asset. Coherent respects the individual privacy of its Employees. However, that
privacy does not extend to an Employee's work-related conduct or to the use of
Company-provided information systems or supplies.

Coherent's computer, messaging and communication systems, and the data stored on
them are and remain at all times the property of Coherent. All information,
including messages and files, that are created, sent, or retrieved over
Coherent's technical resources is the property of Coherent, and should not be
considered private or confidential. Information or files transmitted or stored
through Coherent's computer, messaging or communication systems are the property
of Coherent. Any electronically stored information that you create, send to, or
receive from others or retrieve and review, must serve the legitimate business
interests and obligations of Coherent.
Employees and contractors should also be aware that, even when a file or message
is erased or a visit to an Internet or Web site is closed; it is still possible
to recreate the message or locate the Web site. Coherent reserves the right to
monitor use of its information systems at any time.
All individuals, employees, as well as contractors, may have access from time to
time to network resources, such as Agile or Oracle systems. No individual
employee or contractor who has such access may use their access in any manner
which is harmful to Coherent or any other individual or entity.
4.
Copyrighted Materials – It is unlawful to copy and distribute copyrighted
material (e.g., software, database files, documentation, articles, graphics
files, audio, video, and/or downloaded information) through messaging systems or
by any other means unless advanced approval is obtained from appropriate sources
that Coherent has the right to copy and/or distribute the material. Failure to
observe a copyright may result in disciplinary action by Coherent as well as
legal action by the copyright owner. Any questions concerning these rights
should be directed to your Supervisor/Manager.



 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 8

--------------------------------------------------------------------------------

[coherentlogoa06.jpg]




5.
Confidential Information – Messaging and Internet/Web access are inherently
unsecure by virtue of the technical protocols used in the transmission of data.
Others outside Coherent may also be able to monitor your messaging and
Internet/Web access. For example, Internet sites maintain logs of visits from
users; these logs identify which company, and even which particular person,
accessed the service. In order to protect Coherent from viruses and security
breaches, accessing outside messaging services, while on a Coherent technical
resource, is prohibited.

When transferring messages and files electronically, Coherent’s systems should
be used. Coherent’s internal systems use secured networks and are under the
control of the IT Department. If you should require a higher level of data
security (e.g., transmitting engineering diagrams or privacy protected data),
contact the IT Department for assistance.
All Employees and contractors must safeguard Coherent's confidential
information, as well as that of customers and business partners, from
disclosure. Do not access messages with others present, unless you know the
information in the message can be disclosed to the person/people present.
Messages containing confidential information should not be left visible while
you are away from your work area. In order to protect Coherent from viruses and
security breaches, accessing outside messaging services, while on a Coherent
technical resource, is prohibited.
6.
Security of Information – Although you may have passwords to access computer and
messaging systems, these technical resources belong to Coherent, are to be
accessible at all times by Coherent, and are subject to audit/inspection by
Coherent. Never share passwords and never access any system using another
person’s password.

In order to facilitate Coherent's access to information on its technical
systems, do not encrypt or encode any messages, communication or any other files
or data stored or exchanged on Company systems without the express prior written
permission from the IT Department and your Supervisor/Manager. As part of this
approval, the IT Department will indicate how to securely deliver encryption
key/code or software to the IT Department so that the encrypted/encoded
information can be accessed if necessary.
7.
Software Policy – All software and hardware must be approved and installed by
the IT Department. Employees and contractors are prohibited from installing any
software or using any hardware on Company information system resources that have
not been approved by the IT Department.

8.
Employee Responsibility – Each Employee and contractor is responsible for the
content of all text, audio, video, images, and/or messages that they place or
send over Coherent's technical resources. Employees and contractors may access
only files, data, applications, or programs that they have explicit permission
to use (electronic or written).

By signing below, I hereby acknowledge that I have read the foregoing terms of
use and hereby agree that I will strictly follow the terms of use.
SIGNATURE: /s/ Helene Simonet    
PRINT NAME: Helene Simonet    
TITLE:     
DATE: February 22, 2016    


 
 
 
 
COHERENT TRANSITION SERVICES AGREEMENT
 
Page 9